

116 S2715 IS: Global Child Thrive Act of 2019
U.S. Senate
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2715IN THE SENATE OF THE UNITED STATESOctober 29, 2019Mr. Blunt (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo develop and implement policies to advance early childhood development, to provide
			 assistance for orphans and other
			 vulnerable children in developing countries, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Child Thrive Act of 2019.
 2.FindingsCongress finds the following: (1)According to a 2019 report from the United Nations Inter-agency Group for Child Mortality Estimation entitled Levels & Trends in Child Mortality, the total number of deaths among children younger than 15 years of age dropped by 56 percent between 1990 and 2018, from approximately 14,200,000 to approximately 6,200,000.
 (2)According to a 2016 article published in The Lancet entitled Early childhood development: the foundation of sustainable development— (A)an estimated 250,000,000 children in low-income and middle-income countries suffer suboptimal development due to poverty and stunting alone; and
 (B)children who do not meet developmental milestones are expected to lose about 25 percent of their average yearly income once they become adults.
 (3)According to a report from the United Nations Children’s Fund (UNICEF), entitled The State of the World’s Children 2016: A fair chance for every child, nearly 250,000,000 of the world’s 650,000,000 primary school age children do not master basic literacy and numeracy.
 (4)According to a 2018 report from the World Health Organization entitled Nurturing Care for early childhood development— (A)the environment in which a child grows has a profound impact on future learning, behavior, and health; and
 (B)a country’s economic diversity and growth could be improved by investment in early childhood development.
 (5)According to a 2017 UNICEF report entitled UNICEF’s Programme Guidance for Early Childhood Development, nurturing care, which is key to early childhood development, consists of a core set of interrelated components, including—
 (A)behaviors, attitudes, and knowledge about caregiving, including health, hygiene care, and feeding; (B)stimulation, such as talking, singing, and playing;
 (C)responsiveness, such as early bonding, secure attachment, trust, and sensitive communication; and (D)safety, including routines, protection from violence, abuse, neglect, harm, and environmental pollution.
 (6)According to a 2016 report published in The Lancet entitled Advancing Early Childhood Development: From Science to Scale— (A)nurturing care from parents, relatives, and other caregivers and services are formative experiences for young children;
 (B)programs promoting nurturing care can improve early childhood development outcomes; and (C)children who do not receive nurturing care display negative development outcomes, such as greater sensitivity to the effects of stress or behavioral problems, especially children who do not receive nurturing care before their second birthday.
 (7)According to the United States Government Action Plan on Children in Adversity, A Framework for International Assistance: 2012–2017, children who live without protective family care, in abusive households, on the streets, or in institutions, or who are trafficked, are participating in armed groups, or are being exploited for their labor are more likely to be exposed to violence, exploitation, abuse, and neglect.
 (8)According to a 2017 UNICEF report entitled Early Moments Matter for every child, violence, abuse, neglect, and traumatic experiences produce toxic stress that limits neural connectivity in developing brains.
 (9)According to a 2014 working paper from the National Scientific Council on the Developing Child at Harvard University entitled Excessive Stress Disrupts the Architecture of the Developing Brain—
 (A)situations that produce toxic stress increase the production of cortisol in a child’s brain, which disrupts its healthy development; and
 (B)chronic stress can potentially affect the expression of genes that regulate the stress response across the life course.
 (10)According to a 2018 article in the North Carolina Medical Journal entitled Adverse Childhood Experiences (ACEs): An Important Element of a Comprehensive Approach to the Opioid Crisis, adverse childhood experiences (ACEs) are traumatic or stressful experiences, including emotional, physical, or sexual abuse, domestic violence, household substance abuse, household mental illness, parental separation or divorce, and the incarceration of a household family member.
 (11)According to a 2016 report in Development and Psychopathology entitled Childhood Adversity and Epigenetic Regulation of Glucocorticoid Signaling Genes: Associations in Children and Adults—
 (A)children and adults are at risk of developing psychiatric disorders and other medical conditions if they have had an adverse childhood experience (ACE); and
 (B)adults who have had numerous ACEs die nearly 20 years earlier, on average, than adults who have not had numerous ACEs.
 3.Sense of CongressIt is the sense of Congress that— (1)it is time to build on the reduction in preventable child deaths worldwide achieved by focusing new efforts and attention on—
 (A)saving children’s lives; and (B)supporting the healthy development of children’s brains;
 (2)methods of delivering parent training and education on nurturing care, such as the Center for Disease Control and Prevention’s Maternal, Infant, and Early Childhood Home Visiting programs, could help other countries realize greater gains in early childhood development;
 (3)negative early childhood experiences can obstruct lifelong health and opportunity; (4)well-developed and inquisitive children are the global leaders of tomorrow;
 (5)countries will only be able to reach and exceed their development goals if their youngest children get a strong start; and
 (6)focused cross-sectoral coordination for promoting early childhood development is essential for the efficiency, effectiveness, and sustainability of all early childhood development initiatives.
 4.Assistance to improve early childhood outcomes globallyChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— (1)in section 135(f)(1) (22 U.S.C. 2152f(f)(1)), by striking 2006 and 2007 and inserting 2020 through 2025; and
 (2)by adding at the end the following:
				
					137.Assistance to improve early childhood outcomes globally
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Appropriations of the Senate; (B)the Committee on Foreign Relations of the Senate;
 (C)the Committee on Appropriations of the House of Representatives; and (D)the Committee on Foreign Affairs of the House of Representatives.
 (2)ChildrenThe term children means persons who are younger than 18 years of age. (3)DeinstitutionalizationThe term deinstitutionalization means the process of transitioning from a child care protection system that relies on residential care to a system that primarily supports family-based care.
 (4)Early childhood developmentThe term early childhood development means the development and learning of a child younger than 8 years of age, including physical, cognitive, social, and emotional development and approaches to learning that allow a child to reach his or her full developmental potential.
 (5)Early childhood development programThe term early childhood development program means a program that ensures that every child has the conditions for healthy growth, nurturing family-based care, development and learning, and protection from violence, exploitation, abuse, and neglect, including—
 (A)a health, clean water, sanitation, and hygiene program that serves pregnant women, children younger than 5 years of age, and the parents of such children;
 (B)a nutrition program, combined with stimulating child development activity; (C)age appropriate cognitive stimulation, especially for newborns, infants, and toddlers, including an early childhood intervention program for children experiencing at-risk situations, developmental delays, disabilities, and behavioral and mental health conditions;
 (D)an early learning (36 months and younger), preschool, and basic education program for children until they reach 8 years of age or complete primary school; and
 (E)a child protection program, with an emphasis on the promotion of permanent, safe, and nurturing families, rather than placement in residential care or institutions, including for children with disabilities.
 (6)Inclusive early childhood developmentThe term inclusive early childhood development means the full and effective participation, accessibility, attendance, and achievement of all children, especially children who are excluded or at risk of being marginalized, such as children with disabilities.
 (7)Relevant executive branch agencies and officialsThe term relevant Executive branch agencies and officials means— (A)the Department of State;
 (B)the United States Agency for International Development; (C)the Department of the Treasury;
 (D)the Department of Labor; (E)the Department of Education;
 (F)the Department of Agriculture; (G)the Department of Defense;
 (H)the Department of Health and Human Services, including— (i)the Centers for Disease Control and Prevention; and
 (ii)the National Institutes of Health; (I)the Office of the Global AIDS Coordinator;
 (J)the Chief Executive Officer of the Millennium Challenge Corporation; (K)the National Security Advisor; and
 (L)the Director of the Peace Corps. (8)Residential careThe term residential care means care provided in any nonfamily-based group setting, including orphanages, transit or interim care centers, children’s homes, children’s villages or cottage complexes, group homes, and boarding schools used primarily for care purposes as an alternative to a children’s home.
 (b)Statement of policyIt is the policy of the United States— (1)to support early childhood development in all child-focused international assistance programs, in partnership with affected countries, other donor country governments, international financial institutions, nongovernmental organizations, faith-based organizations, international organizations, multilateral organizations, and the private sector; and
 (2)to encourage partner countries to lead early childhood development initiatives that include incentives for building local capacity for sustainable implementation by—
 (A)scaling up the most effective, evidence-based, national interventions, including for the most vulnerable populations and children with disabilities and developmental delays, with a focus on adaptation to country resources, cultures, and languages;
 (B)designing, implementing, monitoring, and evaluating programs in a way that enhances their quality, transparency, equity, and accountability, increases sustainability, and improves child and family outcomes in partner countries; and
 (C)utilizing and expanding innovative public-private financing mechanisms. (c)Implementation (1)In generalNot later than 1 year after the date of the enactment of the Global Child Thrive Act of 2019, the Administrator of the United States Agency for International Development, on behalf of the President, shall direct relevant Executive branch agencies and officials supporting young children—
 (A)to incorporate early childhood development into current programming to be carried out during the following 5 fiscal years; and
 (B)to promote inclusive early childhood development in partner countries.
 (2)ElementsIn carrying out paragraph (1), the Administrator and relevant Executive branch agencies and officials shall—
 (A)build on the evidence and priorities outlined in Advancing Protection and Care for Children in Adversity: A U.S. Government Strategy for International Assistance 2019–2023, published in June 2019 (referred to in this section as APCCA);
 (B)to the extent practicable, identify evidence-based strategic priorities, indicators, outcomes, and targets, particularly emphasizing the most vulnerable populations and children with disabilities and developmental delays, to support inclusive early childhood development;
 (C)support the design, implementation, and evaluation of pilot projects in partner countries, with the goal of taking such projects to scale;
 (D)support inclusive early childhood development by supporting bureaus, working groups, and task forces implementing relevant sector strategies and public laws, including—
 (i)the Global Water Strategy required under section 136(j) of the Foreign Assistance Act of 1961 (22 U.S.C. 2152h(j));
 (ii)the whole-of-government strategy required under section 5 of the Global Food Security Act of 2016 (22 U.S.C. 9304 note);
 (iii)the Basic Education Strategy set forth in section 105(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151c(c));
 (iv)the U.S. Government Global Nutrition Coordination Plan 2016–2021; and (v)APCCA;
 (E)focus on improving coordination with foreign governments and international and regional organizations with respect to official country policies and plans for early childhood development, maternal, newborn, and child health and nutrition care, basic education plans, water, sanitation and hygiene, and child protection plans;
 (F)support strategies that— (i)enable parents to care for their children;
 (ii)prevent unnecessary family-child separation;
 (iii)assist families with children with disabilities; (iv)assist countries in planning and implementing deinstitutionalization programs; and
 (v)promote nurturing, appropriate, protective, and permanent family care, while reducing the percentage of children living in residential care or on the street; and
 (G)consult with governments, international financial institutions, nongovernmental organizations, local and international civil society groups, multilateral organizations, the private sector, faith-based organizations, community-based organizations, organizations run by people with disabilities, and early childhood networks academic and professional associations, and local field workers, as appropriate.
 (d)Annual report on the implementation of the strategyThe Special Adviser for Children in Adversity shall include, in the annual report required under section 5 of the Assistance for Orphans and Other Vulnerable Children in Developing Countries Act of 2005 (22 U.S.C. 2152g), which shall be submitted to the appropriate congressional committees and made available to the public, a description of—
 (1)the progress made toward integrating early childhood development interventions into current programming;
 (2)the efforts made by relevant Executive branch agencies and officials to implement subsection (c), with a particular focus on the activities described in such subsection;
 (3)the progress achieved during the reporting period toward meeting the goals, objectives, benchmarks, and timeframes described in subsection (c); and
 (4)the progress achieved during the reporting period toward meeting the goals, objectives, benchmarks, and timeframes described in subsection (c) at the program level, along with specific challenges or gaps that may require shifts in targeting, financing, or timeframes in the following fiscal year.
 (e)Interagency task forceThe Special Advisor for Children in Adversity shall regularly convene an interagency task force, which should—
 (1)provide intergovernmental and interagency coordination, monitoring, evaluation, and reporting of the activities carried out pursuant to this Act;
 (2)promote coordination on early childhood development initiatives that include children with a variety of needs and circumstances; and
 (3)establish a coordination mechanism within United States Agency for International Development to oversee and coordinate United States Government Early Childhood Development programs, strategies, and partnerships across Federal departments and agencies..
 5.Special Advisor for Assistance to Orphans and Vulnerable ChildrenSection 135(e)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2152f(e)(2)) is amended— (1)by amending subparagraph (A) to read as follows:
				
 (A)Coordinate assistance to orphans and other vulnerable children among the relevant Executive branch agencies and officials.; and
 (2)in subparagraph (B), by striking the various offices, bureaus, and field missions within the United States Agency for International Development and inserting the relevant Executive branch agencies and officials, partner governments, multilateral institutions, the private sector, and nongovernmental and civil society organizations.
 6.Rule of constructionNothing in the amendments made by sections 4 and 5 may be construed to restrict or abrogate any other authorization for United States Agency for International Development activities or programs.